DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
Claims 1-23 are pending and have been reviewed. Claims 1-8, 10, 17-19, and 23 are amended.
Claims 1 and 7 contains unmarked amendments. In claim 1, the paragraph starting with “responsive to determining” has been indented twice to the right. In claim 7, Each of lines 6, 8, 9, and 11 have been indented once to the right. Claims 1 and 7 are being examined according to these unmarked amendments. Applicant is respectfully reminded to use markings to show changes, as discussed in MPEP 714, subsection II, part C, (B). 

Drawings
Replacement drawings were received on 12/13/2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
	Claim 8 recites: “determining the fourth execution batch to be executed between the second execution batch and the third execution batch.” This limitation is indefinite because claim 7 recites a fourth execution batch comprising a fifth computation task (see claim 7, line 6), where the fifth computation task generates the input data of the third computation task (see claim 7, lines 2-3). It is unclear how the fifth task could execute after the third task when the fifth task generates input data for the third task. For purposes of examination, Examiner interprets claim 8 as if the claim had started at “determining that the memory device…” in line 3.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5, 10-11, 13-15, 17, 21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US Patent 8,213,518).

Regarding CLAIM 5, Wang teaches: A method, comprising: 
determining a set of computation tasks to be executed, (Abstract; C. 15, L. 18-20)
the set of computation tasks including a first computation task, a second computation task, a third computation task, and a fourth computation task, wherein the third computation task and the fourth computation task generate, respectively, input data of the first computation task and input data of the second computation task; (Abstract; C. 4, L. 12-19 and Fig. 4, disclosed by C. 11, L. 29-47; “A first computation task” is herein called Task 1, and the other computation tasks are referenced in the same manner. In Wang’s Fig. 8C, Task 1 corresponds to MB Group 3, Task 2 to MB Group 6, Task 3 to MB Group 2, and Task 4 to MB Group 5. Tasks 3 and 4 generate input data for Tasks 1 and 2, respectively.)
determining a first execution batch comprising the first computation task and the second computation task based on a memory device having sufficient capacity to hold input data and output data of both the first computation task and the second computation task; (“A first execution batch” is herein called Batch 1, and the other execution batches are referenced in the same manner. In Wang’s Fig. 8C, Batch 1 comprises at least groups 3 and 6; C. 15, L. 12-14 teaches group sizes may be as large as available memory allows. C. 15, L. 36-38 teaches executing parallel tasks if data is available. Specifically, C. 16, L. 1-2 teaches that output of macroblock groups 2 and 5 is input to both macroblock groups 3 and 6, respectively, which are processed in parallel. In Wang’s claims 5 and 33, tasks are executed in order of data dependency and in groups and in parallel given input data buffer and output data buffer have sufficient capacity.)
determining a second execution batch comprising at least the third computation task to be executed before the first execution batch; (Figure 4, disclosed by C. 11, L. 29-47; In Wang’s Fig. 8C, Batch 2 comprises at least group 6 (Task 3).)
determining whether to include the fourth computation task in the second execution batch based on whether (1) the memory device has sufficient capacity to hold input data and output data of both the third computation task and the fourth computation task or (2) the memory device only has sufficient capacity to hold the output data of the third computation task and the input data and the output data of the fourth computation task;  (C. 15, L. 12-14 teaches group sizes may be as large as available memory allows. C. 15, L. 66-67 teaches input and output data of Tasks 3 and 4 (groups 2 and 5). Figure 4, disclosed by C. 11, L. 29-47; In Wang’s claims 5 and 33, tasks are executed in order of data dependency and in groups and in parallel given input data buffer and output data buffer have sufficient capacity.)
executing the second execution batch; and (C. 15, L. 67 teaches processing groups 2 and 5)
executing the first execution batch after the second execution batch. (C. 16, L. 1-2 teaches processing groups 3 and 6.)

	Regarding CLAIM 10, Wang teaches: The method of claim 5, wherein determining the second execution batch comprises:
determining the second execution batch comprising the third computation task and the fourth computation task based on determining that the memory device has sufficient capacity to hold the input data and the output data of both the third computation task and the fourth computation task. (C. 15, L. 67 teaches groups 2 and 5 may be processed in parallel. In Wang’s claims 5 and 33, tasks are executed in order of data dependency and in groups and in parallel given input data buffer and output data buffer have sufficient capacity.)

	Regarding CLAIM 11, Wang teaches: The method of claim 10, wherein the set of computation tasks further comprises a fifth computation task and a sixth computation task to generate, respectively, input data of the third computation task and input data of the fourth computation task; (Building off of the mapping to Fig. 8C from the rejection of claim 5, Task 5 may correspond to Group 1 and Task 6 may correspond to Group 4.)
wherein the method further comprises: 
determining a third execution batch based on whether the memory device has sufficient capacity to hold input data and output data of both of the fifth computation task and for the sixth computation task; and (This limitation does not specify which conditions result in the fifth and sixth computation tasks being included in the third execution batch. The BRI of this limitation includes making a decision based on available capacity. C. 15, L. 12-14 teaches group sizes may be as large as available memory allows. Batch 3 comprises at least Tasks 5 and 6.  C. 15, L. 64-67 broadly teaches input and output data of Tasks 5 and 6 (groups 1 and 4). In Wang’s claims 5 and 33, tasks are executed in order of data dependency and in groups and in parallel given input data buffer and output data buffer have sufficient capacity.)
executing the third execution batch before the second execution batch. (C. 15, L. 64-66 teaches processing Batch 3 before Batch 2.)

	Regarding CLAIM 13, Wang teaches: The method of claim 11, wherein determining the third execution batch comprises: 
determining that the memory device has sufficient capacity to store the input data and the output data of both the fifth computation task and the sixth computation task; and (C. 15, L. 12-14 teaches group sizes may be as large as available memory allows. C. 15, L. 64-67 broadly teaches input and output data of Tasks 5 and 6. In Wang’s claims 5 and 33, tasks are executed in order of data dependency and in groups and in parallel given input data buffer and output data buffer have sufficient capacity.)
determining the third execution batch comprising the fifth computation task and the sixth computation task. (C. 15, L. 64-66 teaches processing Tasks 5 and 6 in parallel (groups 1 and 4).)

CLAIM 14, Wang teaches: The method of claim 5, wherein executing the second execution batch comprises executing at least a part of the first computation task and at least a part of the second computation task in parallel. (The BRI of this limitation is that executing the second execution batch results in (“comprises”) executing the first and second computation tasks in parallel at some time. C. 15, L. 66 to C. 16, L. 2 broadly teaches this limitation.)

	Regarding CLAIM 15, Wang teaches: The method of claim 5, wherein the first computation task and the third computation task are for processing first data associated with a first context; and (C. 15, L. 58-62 and Fig. 8B teaches a first context is de-blocking sub-task (0).)
wherein the second computation task and the fourth computation task are for processing second data associated with a second context. (C. 15, L. 58-62 and Fig. 8B teaches a second context is de-blocking sub-task (1).)

	Regarding CLAIM 17, Wang teaches: An integrated circuit comprising: (Cell processor in C. 19, L. 23-42 and Fig. 12, element 1200)
a memory device configured as a state buffer; (C. 19, L. 29 teaches memory 1202. C. 19, L. 43-49 teaches the PPE contains caches and each SPE contain a local store (LS).)
a computing engine coupled with the memory device; (The BRI of a computing engine is a processor. C. 19, L. 25-26 teaches PPE 1204 and SPEs 1206)
a controller circuit configured to: (The BRI of a controller circuit is a processor. C. 19, L. 25-26 teaches PPE 1204 and SPEs 1206)
determine a set of computation tasks to be executed at the computing engine, (Abstract; C. 15, L. 18-20)
the set of computation tasks including a first computation task, a second computation task, a third computation task, and a fourth computation task, wherein the third computation task and the fourth computation task generate, respectively, input data of the first computation task and input data of the second computation task; (Abstract; C. 4, L. 12-19 and Fig. 4, disclosed by C. 11, L. 29-47; “A first computation task” is herein called Task 1, and the other computation tasks are referenced in the same manner. In Wang’s Fig. 8C, Task 1 corresponds to MB Group 3, Task 2 to MB Group 6, Task 3 to MB Group 2, and Task 4 to MB Group 5. Tasks 3 and 4 generate input data for Tasks 1 and 2, respectively.)
determine a first execution batch comprising the first computation task and the second computation task based on the memory device having sufficient capacity to hold input data and output data of both the first computation task and the second computation task; (“A first execution batch” is herein called Batch 1, and the other execution batches are referenced in the same manner. In Wang’s Fig. 8C, Batch 1 comprises at least groups 3 and 6; C. 15, L. 12-14 teaches group sizes may be as large as available memory allows. C. 15, L. 36-38 teaches executing parallel tasks if data is available. Specifically, C. 16, L. 1-2 teaches that output of macroblock groups 2 and 5 is input to both macroblock groups 3 and 6, respectively, which are processed in parallel. In Wang’s claims 5 and 33, tasks are executed in order of data dependency and in groups and in parallel given input data buffer and output data buffer have sufficient capacity.)
determine a second execution batch to be executed before the first execution batch based on whether (1) the memory device has sufficient capacity to hold input data and output data of both the third computation task and the fourth computation task or (2) the memory device only has sufficient capacity to hold the output data of the third computation task and the input data and the output data of the fourth computation task; (This limitation does not specify which conditions result in the third and fourth computation task being included in the second execution batch. The BRI of this limitation includes making a decision based on available capacity. C. 15, L. 12-14 teaches group sizes may be as large as 
execute the second execution batch at the computing engine; and (C. 15, L. 67 teaches processing groups 2 and 5)
execute the first execution batch at the computing engine after the second execution batch completes. (C. 16, L. 1-2 teaches processing groups 3 and 6.)

	Regarding CLAIM 21, Wang teaches: The method of claim 15, wherein the first data associated with the first context and the second data associated with the second context are from different data sources. (C. 15, L. 58-62 teaches the first context corresponds to the top row of Fig. 8B, and the second context corresponds to the middle row. Macroblock groups 0-3 are different data sources from macroblock groups 4-7. In Wang’s claims 5 and 33, tasks are executed in order of data dependency and in groups and in parallel given input data buffer and output data buffer have sufficient capacity.)

	Regarding CLAIM 23, Wang teaches: The method of claim 5, wherein the set of computation tasks are to be executed by a computing engine that is part of a same chip as the memory device. (Fig. 12 and C. 19, L. 19-42 teaches a cell processor. C. 19, L. 29 teaches memory 1202. C. 19, L. 25-26 teaches the processors PPE 1204 and SPEs 1206.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Patent 8,213,518) in view of Raveane et al. (US 20170116498 A1).

	Regarding CLAIM 16, Wang teaches: The method of claim 5,
	However, Wang does not explicitly teach: wherein the third computation task and the fourth computation task are associated with computations for a first neural network layer; and wherein the first computation task and the second computation task are associated with computations for a second neural network layer that processes data from the first neural network layer.
	But Raveane teaches: wherein the third computation task and the fourth computation task are associated with computations for a first neural network layer; and (See Raveane’s Fig. 4. Tasks 3 and 4 correspond to the first and second convolutions in Convolution Stage 1 for input image Y. Discussed in Raveane’s ¶ [0043], seventh line from the end.)
wherein the first computation task and the second computation task are associated with computations for a second neural network layer that processes data from the first neural network layer. (See Raveane’s Fig. 4. Tasks 1 and 2 correspond to the first and second max-pooling operations in Convolution Stage 1 for input image Y.  Discussed in Raveane’s ¶ [0043], seventh line from the end.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Wang’s first, second, third, and fourth computation tasks to Raveane’s convolutional neural network with a motivation to perform image classification. (Raveane, ¶ [0006], lines 1-4)

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Patent 8,213,518) in view of Leong et al. (U.S. Patent 7,437,727)

	Regarding CLAIM 22, Wang teaches: The method of claim 5, further comprising: determining a first scheduled execution time of the first execution batch; (C. 16, L. 1-2 teaches groups 3 and 6 executing at some time in parallel.)
determining a second scheduled execution time of the second execution batch; (C. 15, L. 67-68 teach groups 2 and 5 executing at some time in parallel.)
wherein the second execution batch is executed at the second scheduled execution time; and wherein the first execution batch is executed at the first scheduled execution time after the second scheduled execution time. (C. 16, L. 1-2 teaches groups 3 and 6 executing at some time in parallel and C. 15, L. 67-68 teach groups 2 and 5 executing at some time in parallel.)
However, Wang does not explicitly teach: determining a second scheduled execution time of the second execution batch after determining the first scheduled execution time
	But Leong teaches determining a second scheduled execution time of the second execution batch after determining the first scheduled execution time (C. 15, L. 39-47 teaches a parent I/O task dependent upon a child I/O task.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Leon’s system by suspending Batch 1 until Batch 2 is complete. A motivation for the combination is that Batch 1 depends upon Batch 2 for generating its input data. (C. 15, L. 37-39)

Allowable Subject Matter
As was indicated in the previous action, claims 1-4 are allowed. 
Claims 6-9, 12, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Response to Arguments
	Examiner herein responds to Applicant’s remarks, claim amendments, and replacement drawings filed 12/13/2021.
Drawing Objections (Remarks p. 12): The objection to the drawings is withdrawn due to the replacement drawing. The drawings have been entered.
Claim Objections (Remarks p. 12): The objection to claim 23 is withdrawn due to the claim amendments.
Rejections to the Claims Under 35 U.S.C. 103 (Remarks pp. 12-16): Applicant’s arguments with respect to the rejection of claims 5 and 17 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection for claim 5 is made in view of Wang, and a new ground of rejection for claim 17 is made in view of Wang and Towal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent 10,592,280 to Ballantyne et al. discloses Resource Allocation and Scheduling for Batch Jobs. U.S. Patent 9,442,760 to Boutin et al. discloses a job scheduler that schedules ready tasks amongst a cluster of servers. US 20160048413 A1 to Matsuyama et al. discloses job resource allocation in ¶ [0039] including a memory access quantity (i.e., a cache miss occurrence quantity) per unit time, an Input/Output Per Second (IOPS) and an IO bandwidth. “Buffer Capacity Computation for Throughput Constrained Streaming Applications with Data-Dependent Inter-Task Communication” to Wiggers et al. teaches at p. 183, § 1, ¶ 2 that tasks only start their execution when there is sufficient data in all input buffers and sufficient space in all output buffers.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher H. Jablon whose telephone number is (571)270-7648. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHER H. JABLON/Examiner, Art Unit 2127                                                                                                                                                                                         

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127